Citation Nr: 0028455	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  90-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to June 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1989 rating decision 
by the Wichita, Kansas RO that denied entitlement to a TDIU.  

This case was before the Board in August 1990, May 1992, 
October 1993, November 1996 and September 1998 when it was 
remanded for additional development.  During the pendency of 
the present appeal, the veteran relocated; the Buffalo, New 
York Regional Office RO is now handling the appeal.


FINDINGS OF FACT

1.  The veteran has one service-connected disability, 
spondylolysis with spondylolisthesis of the low back, which 
is evaluated as 40 percent disabling.

2.  The veteran is not precluded from substantially gainful 
employment on account of his service-connected disability.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.1, 4.2, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in December 1987, the RO granted service 
connection for spondylolysis with spondylolisthesis of the 
low back, effective September 14, 1987, and assigned a 40 
percent evaluation.

In an August 1988 medical statement, Robert Olive, M.D., 
stated that the veteran was seen with a longstanding history 
of severe low back pain that was incapacitating at times.  
Dr. Olive opined that a fusion was required to stabilize the 
lumbosacral area and relieve the pain, which would result in 
a somewhat prolonged recovery with a lumbar corset being worn 
for six to eight weeks.

VA treatment records dated in September 1988 note that the 
veteran underwent a posterior lateral fusion of L5 to S1 for 
spondylolisthesis exacerbated by motion.  A hospital report 
noted that in regard to the veteran's employability he 
remained unemployable at this time until his fusion had 
healed.  By rating action in October 1988, the veteran was 
awarded a temporary total convalescent rating under 38 C.F.R. 
§ 4.30, which remained in effect through December 1988.

On his January 1989 Application for Increased Compensation 
Based on Unemployability, the veteran indicated that he had 
worked full time for various construction companies from June 
1981 to August 1987 and did not indicate any lost time from 
work due to "illness" during that period.  He indicated 
that he last worked full time in August 1987 when he became 
too disabled to work and that he left his last job due to his 
low back disability.  He indicated that he tried to obtain 
employment since he became too disabled to work, but that he 
was never hired due to his low back condition.  The veteran 
indicated that he had completed high school and that he did 
not have any other education or training either before or 
since he became too disabled to work.

A March 1989 VA examination report notes the veteran's 
complaints of lower back pain after prolonged sitting.  The 
examiner noted that the veteran was enrolled in Wichita 
Technological Institute, a votech institution, and was 
learning about electronics repair.  Examination revealed 
soreness about the area of L4-L5 and S1-S2.  Gait was normal; 
heel and toe walking were normal.  The veteran was unable to 
bend over and touch his toes due to obesity and possibly some 
back pain and/or back restriction.  Diagnoses included 
history of spondylolisthesis, L5-S1, and history of L5-S1 
spine fusion.  The examiner stated that the veteran's 
lumbosacral symptoms were decreasing and that it was often 
the case that after spinal fusion a patient might not reach 
his maximum period of improvement until six months to a year 
following surgery.  The examiner further stated that "[i]t 
might be a little bit early to give [the veteran] a permanent 
pension rating at this time, knowing that there is potential 
for further improvement by the end of the year."  

A March 1989 VA Social Work Service report indicates that the 
veteran learned to work with his hands on the farm where he 
grew up, finished high school, and attended masonry school.  
Thereafter, the veteran served in the Navy with the Seabees.  
It was noted that he earned a couple of college credits while 
in the Navy.  Following service, the veteran held various 
jobs and last worked in August 1987.  At that time, he was 
laying brick and felt his vertebra snap when he bent over.  
The veteran reported that he had considerable difficulties in 
adjusting to his physical problems.  He further reported that 
he did housework but was unable to lift over 25 pounds 
because doing so caused a strain and a burning sensation in 
his back.  

At an October 1989 personal hearing, the veteran testified 
that he tried seeking employment but that no one would hire 
him.  He further testified that for nine months he had been 
studying electronics in school.  He indicated that he missed 
eight or nine days of school due to back pain.  The veteran 
testified that his employment history included work in 
construction as a foreman because he was not able to do 
manual work; however, his back disability currently prevented 
him from doing a foreman's job because he was no longer able 
to climb in order to ensure that a construction project was 
being done correctly.  In addition, the veteran reported that 
his educational background consisted of completion of high 
school and training in the Navy Seabees.  He indicated that 
he had been involved in construction for the majority of his 
working years.

VA outpatient records dated from September 1989 to October 
1989 note that the veteran sought treatment for increased 
back pain after falling from a chair.  In October 1989, the 
veteran was prescribed bed rest for two days and a back 
brace.

On VA examination in November 1990, the veteran reported that 
he was a vocational rehabilitation student at an electronics 
school from May 1989 to October 1989.  It was noted that the 
veteran had begun a two-year course in electronics at the 
Wichita Technical Institute when halfway through the course 
he fell from a chair that broke.  Following that injury, the 
veteran reportedly developed headaches, could no longer 
concentrate on his studies and dropped out of school.  He 
indicated that he tried to find a job, but claimed that he 
was unsuccessful because "the companies he wanted to work 
for were always concerned about their insurance situation."  
In addition, the veteran reported that he began selling Amway 
products about a year ago.  He further reported that since 
July 1990 he had worked as a carpenter for a construction 
company; to date he had missed three weeks of work due to a 
twisted back.

A December 1990 VA Social Work Service report notes the 
veteran dropped out of electronics school after attending for 
over a year because it was not "paying off" for him.  It 
was noted that the veteran had held a host of jobs since 
leaving service, with "the longest for a little over a year 
for a contractor."  The veteran indicated that his back had 
been a problem.  The social worker stated that the veteran: 

seems to have had a very unhappy 
childhood and some other unfortunate 
experiences.  Seems to have some anger 
and bitterness deep down inside.  To what 
extent that has to do with the problem of 
employment and his back, couldn't be 
determined at this time.

Hospitalization records from Bellaire Hospital dated from 
January 1993 to February 1993 note that the veteran was 
admitted for psychiatric treatment.  The veteran reported 
that he was employed at Layne, Inc. and that he had worked as 
a manual laborer with the same company for the past 12 to 13 
months.  Upon discharge, the veteran's level of activity was 
not restricted.

In a letter dated in October 1993, the veteran stated that in 
June he was let go from Layne Inc.  He further stated that he 
had "started work for Clarke Water Well" and currently 
worked "35 [to] 40 hours a week."

Workers' Compensation records dated in April 1995 indicate 
that the veteran was employed from September 1994 to February 
1995 by Dennis Perry.  The records also indicate that the 
veteran was employed for three days in April 1995 by Double 
Aught Lumber Inc., as a lumber stacker and tree cutter, 
before he became disabled.  On examination, the veteran 
complained of headaches and pain in his neck, back, elbow, 
and wrist.  The objective finding was tendonitis of the right 
wrist, which the examiner opined was the result of injury 
arising out of and in the course of employment.  A 
prescription slip signed by a doctor in April 1995 indicates 
that the veteran was to perform no work.

In a statement received by the RO in June 1995, the veteran 
indicated that he found it "increasingly difficult to 
maintain employment" because employers did not want to keep 
the veteran on the job once his back problems were 
discovered.

A June 1995 VA special orthopedic examination report notes 
the veteran's complaints of low back pain.  Impression 
included status post L5/S1 effusion in 1988 for 
spondylolisthesis, now with low back pain and probable 
mechanical low back pain.  There was no opinion furnished as 
to the veteran's employability.

A July 1995 VA special psychiatric examination report notes 
the veteran's history of back surgery in 1988.  The veteran 
reported that he was told that he had a serious employment 
handicap.  From 1988 to 1989, the veteran went to school to 
become an electronics technician, but it did not work out.  
The veteran reported that he was on anti-depressants at that 
time and found it increasingly difficult to get and keep 
jobs.  He also reported that he was frequently told that it 
was too risky to hire him due to his back injury.

In a letter received by the RO in February 1996, the veteran 
indicated that he was fired on the spot when working at 
Double Aught after his back scar was seen by the company's 
doctor.  He stated that he was not fired due to tendinitis of 
the right wrist but rather because he was viewed as an 
"extremely high risk."  In addition, the veteran indicated 
that he applied for maintenance jobs at various offices of 
the VA; however, he had never been contacted about the jobs.

A November 1997 VA special psychiatric examination report 
notes the veteran's complaints of financial problems due to 
his inability to find a job.  The veteran stated that his low 
back pain had been causing significant impairment in his 
physical abilities.  He further stated that he had been 
working at Wagman's as a carpenter, but this job ended a few 
weeks ago.  He stated that he had worked at Wagman's for two 
or three months, but had to stop because of his back pain.

VA treatment records note that the veteran underwent spinal 
fusion at L5 in April 1998.  By subsequent rating action, a 
temporary total convalescent rating was awarded under 
38 C.F.R. § 4.30 effective from April through May 1998.

An April 1999 VA special neurologic examination report notes 
the veteran's history of back surgeries in 1988 and 1998.  
The examiner noted that the veteran's symptoms had 
significantly improved following the second surgery, but that 
the veteran still experienced chronic low back pain with some 
radiation to the left lower extremity.

An April 1999 VA special orthopedic examination report notes 
the veteran's complaints of constant, dull back pain without 
radiation, which increased with prolonged standing and 
bending.  The veteran stated that he was not currently 
working, but that he would be starting a job that week.  The 
examiner noted that the job involved the "operation of heavy 
machinery, but [did] not require any heavy lifting or pushing 
or pulling."

In a statement received by the RO in June 2000, the veteran 
disputed the comments made by the VA examiner in April 1999.  
Specifically, the veteran disputed the examiner's statement 
that the veteran would be starting employment in one week 
operating heavy equipment, which would not require heavy 
lifting, pushing or pulling.  He stated, "This is a 
contradicting statement.  Anyone should know that [e]quipment 
operating, it does require these mentioned body movements.  I 
cannot ride for long periods of time in cars let alone ride 
Dozer Loaders."  He further stated that "[s]eeking 
employment has been hell.  Many times it is the insurance 
companies who control our employment.  Those of us with back 
problems have this label attached.  HIGH RISK."

Analysis

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service connected 
disability and, as such, a total rating in accordance with 
the provisions of 38 C.F.R. § 4.16 (1999) is in order.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 1991).  In a pertinent precedent decision, the 
VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor that places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 356 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

The veteran is service connected for spondylolysis with 
spondylolisthesis of the low back, rated as 40 percent 
disabling.  The veteran does not satisfy the percentage 
rating standards for individual unemployability benefits, 
although consideration to such benefits on an extraschedular 
basis may be given.  The issue is whether his service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a 
"living wage").  Moore, supra.  

The above record of evidence does not show that the veteran 
is unemployable due to his service-connected disability.  
Essentially, the veteran claims that he has been unable to 
engage in substantially gainful employment since August 1987 
due to his low back disability.  On his January 1989 
Application for Increased Compensation Based on 
Unemployability, the veteran indicated that he left his last 
job in August 1987 due to his low back disability and that he 
became too disabled to work from that date.  Nevertheless, 
the veteran has submitted no medical evidence to show that he 
is unable to engage in substantially gainful employment due 
to his service-connected low back disability.  VA treatment 
records dated in September 1988 note that the veteran was 
unemployable only until his fusion surgery had healed.  In 
March 1989, a VA examiner remarked that the veteran had 
potential for further improvement by the end of the year and 
that it was too early to give him a permanent pension rating.  
Although the veteran apparently reinjured his back in 
September 1989, the subsequent medical evidence of record 
does not demonstrate that the veteran was unemployable.  In 
fact, a November 1990 VA examination report indicates that 
the veteran had been employed as a carpenter since July 1990.  
The examination report further indicated that the veteran had 
been selling Amway products for about a year.  Records from 
Bellaire Hospital in early 1993 noted that the veteran had 
worked as a manual laborer for the same company for the past 
12 to 13 months.  Additionally, the veteran indicated in an 
October 1993 letter that he was let go from one company in 
June and had subsequently begun work at 35 to 40 hours per 
week for another company.  Workers' Compensation records 
dated in 1995 note that the veteran was employed from 
September 1994 to February 1995 and then was hired by another 
employer in April 1995.  Additionally, a November 1997 VA 
examination report notes that the veteran had been working as 
a carpenter for two or three months.  An April 1999 VA 
examination report notes that the veteran was to start a new 
job that week.

The veteran maintains that it is difficult for him to 
maintain employment because employers consider him an 
insurance risk due to his back disability.  The Board, 
however, finds that the veteran is not totally disabled due 
to individual unemployability on account of his service-
connected disability.  The evidence clearly shows that the 
veteran has been able to obtain gainful employment in recent 
years.  There is no medical evidence that he was unable to 
maintain these jobs due to his back disability.  The record 
contains no opinion by a qualified professional that the 
veteran is unable to engage in substantially gainful 
employment by reason of his service-connected back 
disability.  The Board therefore finds that the weight of the 
evidence supports the conclusion that, without regard to age, 
the veteran could find gainful employment in spite of his low 
back disability.  The record shows that the veteran has a 
high school education and some training in masonry and 
electronics repair.  His post-service employment history 
shows that he has many years of experience in the 
construction business.  In conclusion, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim that his service-connected disability renders him 
totally disabled for any gainful employment.  Accordingly, a 
total disability evaluation on the basis of individual 
unemployability due to service connected disability is not 
warranted under 38 C.F.R. § 4.16(b).  The Board has 
considered the doctrine of resolving doubt in the veteran's 
favor but finds that the doctrine is not for application, 
inasmuch as the record does not provide an approximate 
balance of negative and positive evidence regarding the issue 
of a total disability rating.  38 U.S.C.A. § 5107 (West 
1991).  


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



		
	C. W. SYMANSKI 
	Veterans Law Judge
Board of Veterans' Appeals


 

